Exhibit 10.182

ACCENTIA BIOPHARMACEUTICALS, INC.

2010 EQUITY INCENTIVE PLAN

(Effective as of November 15, 2010)

 

Section 1. PURPOSE AND DEFINITIONS

(a) Purpose. The purpose of this Accentia Biopharmaceuticals, Inc. 2010 Equity
Incentive Plan (the “Plan”) is to advance the interests of the stockholders of
the Company by enhancing the Company’s ability to attract, retain, and motivate
persons who make or are expected to make important contributions to the Company
and its Subsidiaries by providing such persons with equity ownership
opportunities and performance-based incentives, thereby better aligning the
interests of such persons with those of the Company’s stockholders. In addition,
by encouraging stock ownership by directors who are not employees of the Company
or its Subsidiaries, the Company seeks to attract and retain on its Board
persons of exceptional competence and to provide a further incentive to serve as
a director of the Company.

(b) Definitions. The following terms shall have the following respective
meanings unless the context requires otherwise:

(1) The term “Administrator” shall mean the Compensation Committee of the Board
or such other committee, individual or individuals appointed or delegated
authority pursuant to Section 2(a) to administer the Plan.

(2) The term “Affiliate” or “Affiliates” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

(3) The term “Beneficial Owner” shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act.

(4) The term “Board” shall mean the Board of Directors of the Company.

(5) The term “Code” shall mean the Internal Revenue Code of 1986 or any
successor thereto, as the same may be amended and in effect from time to time.

(6) The term “Company” shall mean Accentia Biopharmaceuticals, Inc., a Florida
corporation.

(7) The term “Employee” shall mean a person who is employed by the Company or
any Subsidiary, including an officer or director of the Company or any
Subsidiary who is also an employee of the Company or any Subsidiary.



--------------------------------------------------------------------------------

(8) The term “Exchange Act” shall mean the Securities Exchange Act of 1934 or
any successor thereto, as the same may be amended and in effect from time to
time.

(9) The term “Fair Market Value” shall mean, with respect to a share of Stock,
if the Stock is then listed and traded on a registered national or regional
securities exchange, or quoted on The National Association of Securities
Dealers’ Automated Quotation System (including The Nasdaq Stock Market’s
National Market), the average closing price of a share of Stock on such exchange
or quotation system for the five trading days immediately preceding the date of
grant of an Option or Stock Appreciation Right, or, if Fair Market Value is used
herein in connection with any event other than the grant of an Option or Stock
Appreciation Right, then such average closing price for the five trading days
immediately preceding the date of such event. If the Stock is not traded on a
registered securities exchange or quoted in such a quotation system, the
Administrator shall determine the Fair Market Value of a share of Stock.

(10) The term “Incentive Stock Option” means an option granted under this Plan
and which is an incentive stock option within the meaning of Section 422 of the
Code, or the corresponding provision of any subsequently enacted tax statute.

(11) The term “Non-Employee Director” shall mean any member of the Company’s
Board who is not an employee of the Company or of any Affiliate of the Company.

(12) The term “Nonqualified Stock Option” shall mean an option granted under the
Plan which is not an Incentive Stock Option.

(13) The term “Option” or “Options” shall mean the option to purchase Stock in
accordance with Section 4 on such terms and conditions as may be prescribed by
the Administrator, whether or not such option is an Incentive Stock Option.

(14) The term “Other Stock-Based Awards” shall mean awards of Stock or other
rights made in accordance with Section 5 on such terms and conditions as may be
prescribed by the Administrator.

(15) The term “Participant” shall mean any eligible person who is granted a Plan
Award hereunder.

(16) The term “Performance Goals” shall mean one or more business criteria based
on individual, business unit, group, Company or other performance criteria
selected by the Administrator.

(17) The term “Plan” shall mean the 2008 Accentia Biopharmaceuticals, Inc.
Equity Incentive Plan, as the same may be amended and in effect from time to
time.

(18) The term “Plan Awards” or “Awards” shall mean awards or grants of stock
Options and various other rights with respect to shares of Stock.

 

2



--------------------------------------------------------------------------------

(19) The term “Stock Appreciation Right” shall mean the right to receive,
without payment to the Company, an amount of cash or Stock as determined in
accordance with Section 4, based on the amount by which the Fair Market Value of
a share of Stock on the relevant valuation date exceeds the grant price.

(20) The term “Stock” shall mean shares of the Company’s common stock, par value
$.001 per share.

(21) The term “Subsidiary” shall mean any “subsidiary corporation” within the
meaning of Section 424(f) of the Code.

(22) The term “Ten Percent Stockholder” shall mean an individual who owns stock
possessing more than ten percent (10%) of the combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporations
within the meaning of Code Section 422.

 

Section 2. ADMINISTRATION AND PARTICIPANTS

(a) Administration. The Plan shall be administered by the Board of Directors or
by any other committee appointed by the Board. If the Company has a class of
securities registered under the Exchange Act, then such committee shall consist
of not fewer than two members of the Board, each of whom shall qualify (at the
time of appointment to the committee and during all periods of service on the
committee) in all respects as a “non-employee director” as defined in Rule 16b-3
under the Exchange Act and as an outside director as defined in Section 162(m)
of the Code and the regulations thereunder. The Administrator shall administer
the Plan and perform such other functions as are assigned to it under the Plan.
The Administrator is authorized, subject to the provisions of the Plan, from
time to time to establish such rules and regulations as it may deem appropriate
for the proper administration of the Plan and to make such determinations under,
and such interpretations of, and to take such steps in connection with, the Plan
and the Plan Awards as it may deem necessary or advisable, in each case in its
sole discretion. The Administrator’s decisions and determinations under the Plan
need not be uniform and may be made selectively among Participants, whether or
not they are similarly situated. Any authority granted to the Administrator may
also be exercised by the entire Board. To the extent that any permitted action
taken by the Board conflicts with any action taken by the Administrator, the
Board action shall control. To the extent permitted by applicable law and except
for Awards granted to Persons who are subject to Section 16 of the Exchange Act,
the Administrator may delegate any or all of its powers or duties under the
Plan, including, but not limited to, its authority to make awards under the Plan
to such person or persons as it shall appoint pursuant to such conditions or
limitations as the Administrator may establish; provided, however, that the
Administrator shall not delegate its authority to amend or modify the Plan
pursuant to the provisions of Section 12(b) of the Plan. To the extent of any
such delegation, the term “Administrator” when used herein shall mean and
include any such delegate.

 

3



--------------------------------------------------------------------------------

(b) Eligibility for Participation. Any Employee, director, officer, consultant,
or advisor of the Company or its Subsidiaries may be granted Awards under the
Plan, provided that consultants or advisors may only be granted Awards under the
Plan if they are natural persons that provide bona fide services to the Company
or its Subsidiaries. The Administrator shall designate each individual who will
become a Participant. The Administrator’s designation of a Participant in any
year shall not require the Administrator to designate such person to receive a
Plan Award in any other year.

 

Section 3. STOCK AVAILABLE FOR PLAN AWARDS

(a) Stock Subject to Plan. The Stock to be subject to or related to Plan Awards
may be either authorized and unissued shares or shares held in the treasury of
the Company. The maximum number of shares of Stock with respect to which Plan
Awards may be granted under the Plan, subject to adjustment in accordance with
the provisions of Section 9, shall be ten million (10,000,000) shares.

(b) Computation of Stock Available for Plan Awards. For the purpose of computing
the total number of shares of Stock remaining available for Plan Awards under
this Plan at any time while the Plan is in effect, the total number of shares
determined to be available pursuant to subsections (a) and (c) of this Section 3
shall be reduced by, (1) the maximum number of shares of Stock subject to
issuance upon exercise of outstanding Options or outstanding Stock Appreciation
Rights granted under this Plan, and (2) the maximum number of shares of Stock
related to outstanding Other Stock-Based Awards granted under this Plan, as
determined by the Administrator in each case as of the dates on which such Plan
Awards were granted.

(c) Terminated, Expired or Forfeited Plan Awards. The shares involved in the
unexercised or undistributed portion of any terminated, expired or forfeited
Plan Award shall be made available for further Plan Awards.

 

Section 4. OPTIONS AND STOCK APPRECIATION RIGHTS

(a) Grant of Options.

(1) The Administrator, at any time and from time to time while the Plan is in
effect, may grant Options to such Employees and other eligible individuals as
the Administrator may select, subject to the provisions of this Section 4 and
Section 3 of the Plan. Subject to any limitations set forth in the Plan, the
Administrator shall have complete discretion in determining: (a) the eligible
individuals to be granted an Option; (b) the number of shares of Stock to be
subject to the Option; (c) whether the Option is to be an Incentive Stock Option
or a Nonqualified Stock Option; provided that, Incentive Stock Options may be
granted only to Employees of the Company or a Subsidiary; and (d) any other
terms and conditions of the Option as determined by the Administrator in its
sole discretion.

 

4



--------------------------------------------------------------------------------

Unless otherwise determined by the Administrator, Incentive Stock Options:
(a) will be exercisable at a purchase price per share of not less than One
Hundred percent (100%) (or, in the case of a Ten Percent Stockholder, one
hundred and ten percent (110%)) of the Fair Market Value of the Stock on the
date of grant; (b) will be exercisable over not more than ten (10) years (or, in
the case of a Ten Percent Stockholder, five (5) years) after the date of grant;
(c) will terminate not later than three (3) months after the Participant’s
termination of employment for any reason other than retirement (as defined
herein), disability or death; (d) will terminate at the end of the exercise
period as specified in the grant in the event of termination of employment as a
result of disability, death or retirement; and (e) will comply in all other
respects with the provisions of Code Section 422. For purposes hereof,
“retirement” shall mean the employee terminates at a time when employee’s
combined age and years of service equal at least sixty (60) (subject to the Age
and Service Guidelines set forth below). The Age and Service Guidelines are:

 

  a) the employee must have a minimum of three (3) years of service; and

 

  b) the employee must have attained a minimum age of fifty-five (55) years
during the year of termination. For clarification, Incentive Stock Options
granted will continue to be exercisable and will continue to vest until the
Incentive Stock Option is terminated hereunder.

Nonqualified Stock Options will be exercisable at purchase prices of not less
than one hundred percent (100%) of the Fair Market Value of the Stock on the
date of grant, unless otherwise determined by the Administrator. Nonqualified
Stock Options will be exercisable during such periods or on such date as
determined by the Administrator and shall terminate at such time as the
Administrator shall determine. Nonqualified Stock Options shall be subject to
such terms and conditions as are determined by the Administrator; provided that
any Option granted to a Section 162(m) Participant shall either have a purchase
price of not less than one hundred percent (100%) of the Fair Market Value of
the Stock on the date of grant or be subject to the attainment of such
Performance Goals as are established by the Administrator, unless otherwise
determined by the Administrator.

(2) Each award agreement evidencing an Incentive Stock Option shall provide
that, to the extent that the aggregate Fair Market Value of Stock (as determined
on the date of the option grant) that may be purchased by a Participant for the
first time during any calendar year pursuant Incentive Stock Options granted
under the Plan or any other plan of the Company or its Subsidiaries exceeds
$100,000, then such option as to the excess shall be treated as a Nonqualified
Stock Option. This limitation shall be applied by taking stock options into
account in the order in which they were granted.

 

5



--------------------------------------------------------------------------------

(b) Grant of Stock Appreciation Rights.

(1) The Administrator, at any time and from time to time while the Plan is in
effect, may grant Stock Appreciation Rights to such Employees and other eligible
individuals as it may select, subject to the provisions of this Section 4 and
Section 3 of the Plan. Each Stock Appreciation Right may relate to all or a
portion of a specific Option granted under the Plan and may be granted
concurrently with the Option to which it relates or at any time prior to the
exercise, termination or expiration of such Option (a “Tandem SAR”), or may be
granted independently of any Option, as determined by the Administrator. If the
Stock Appreciation Right is granted independently of an Option, the grant price
of such right shall be the Fair Market Value of Stock on the date of grant of
such Stock Appreciation Right; provided, however, that the Administrator may, in
its discretion, fix a grant price in excess of the Fair Market Value of Stock on
such grant date.

(2) Upon exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive, without payment to the Company, either (A) that number of
shares of Stock determined by dividing (i) the total number of shares of Stock
subject to the Stock Appreciation Right being exercised by the Participant,
multiplied by the amount by which the Fair Market Value of a share of Stock on
the day the right is exercised exceeds the grant price (such amount being
hereinafter referred to as the “Spread”), by (ii) the Fair Market Value of a
share of Stock on the exercise date; or (B) cash in an amount determined by
multiplying (i) the total number of shares of Stock subject to the Stock
Appreciation Right being exercised by the Participant, by (ii) the amount of the
Spread; or (C) a combination of shares of Stock and cash, in amounts determined
as set forth in clauses (A) and (B) above, as determined by the Administrator in
its sole discretion; provided, however, that, in the case of a Tandem SAR, the
total number of shares which may be received upon exercise of a Stock
Appreciation Right for Stock shall not exceed the total number of shares subject
to the related Option or portion thereof, and the total amount of cash which may
be received upon exercise of a Stock Appreciation Right for cash shall not
exceed the Fair Market Value on the date of exercise of the total number of
shares subject to the related Option or portion thereof.

(c) Terms and Conditions.

(1) Each Option and Stock Appreciation Right granted under the Plan shall be
exercisable on such date or dates, during such period, for such number of shares
and subject to such further conditions, including but not limited to the
attainment of Performance Goals, as shall be determined by the Administrator in
its sole discretion and set forth in the provisions of the award agreement with
respect to such Option and Stock Appreciation Right; provided, however, that a
Tandem SAR shall not be exercisable prior to or later than the time the related
Option could be exercised; and provided, further, that in any event no Option or
Stock Appreciation Right shall be exercised beyond ten (10) years from the date
of grant.

 

6



--------------------------------------------------------------------------------

(2) The Administrator may impose such conditions as it may deem appropriate upon
the exercise of an Option or a Stock Appreciation Right, including, without
limitation, a condition that the Option or Stock Appreciation Right may be
exercised only in accordance with rules and regulations adopted by the
Administrator from time to time and consistent with the Plan.

(3) With respect to Options issued with Tandem SARs, the right of a Participant
to exercise the Tandem SAR shall be cancelled if and to the extent the related
Option is exercised, and the right of a Participant to exercise an Option shall
be cancelled if and to the extent that shares covered by such Option are used to
calculate shares or cash received upon exercise of the Tandem SAR.

(4) If any fractional share of Stock would otherwise be issued to a Participant
upon the exercise of an Option or Stock Appreciation Right, the Participant
shall be paid a cash amount equal to the same fraction of the Fair Market Value
of the Stock on the date of exercise.

(d) Award Agreement. Each Option and Stock Appreciation Right shall be evidenced
by an award agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Administrator from time to
time shall approve.

(e) Payment for Option Shares.

(1) Payment for shares of Stock purchased upon exercise of an Option granted
hereunder shall be made in such manner as is provided in the applicable award
agreement or otherwise determined by the Administrator.

(2) Any payment for shares of Stock purchased upon exercise of an Option granted
hereunder shall be made in cash. Notwithstanding the foregoing, if permitted by
the Award Agreement or otherwise permitted by the Administrator, the payment may
be made by delivery of shares of Stock beneficially owned by the Participant, or
attestation by the Participant to the ownership of a sufficient number of shares
of Stock, or by a combination of cash and Stock, at the election of the
Participant; provided, however, that any shares of Stock so delivered or
attested shall have been beneficially owned by the Participant for a period of
not less than six (6) months prior to the date of exercise. Any such shares of
Stock so delivered or attested shall be valued at their Fair Market Value on the
date of such exercise. The Administrator shall determine whether and if so the
extent to which actual delivery of share certificates to the Company shall be
required. The Administrator also may authorize payment in accordance with a
cashless exercise program under which, if so instructed by the Participant,
Stock may be issued directly to the Participant’s broker upon receipt of the
Option purchase price in cash directly to the broker.

 

7



--------------------------------------------------------------------------------

(3) To the extent that the payment of the exercise price for the Stock purchased
pursuant to the exercise of an Option is made with shares of Stock as provided
in Section 4(e)(2) of the Plan, then, at the discretion of the Administrator,
the Participant may be granted a replacement Option under the Plan to purchase a
number of shares of Stock equal to the number of shares tendered or attested to
as permitted in Section 4(e)(2) hereof, with an exercise price per share equal
to the Fair Market Value on the date of grant of such replacement Option and
with a term extending to the expiration date of the original Option.

(f) Nonqualified Stock Option Awards to Directors.

(1) Each Director shall automatically be granted Nonqualified Stock Options
under the Plan in the manner set forth in this Section 4(f). A Director may hold
more than one Nonqualified Stock Option, but only on the terms and subject to
any restrictions set forth herein.

(2) Each Director (for clarification both employee Directors and non-employee
Directors) (if he or she continues to serve in such capacity) shall annually
during the time the Plan is in effect, automatically be granted a Non-Qualified
Stock Option to purchase a number of shares of Stock that is equal to the sum of
(i) 30,000 shares plus (ii) 7,500 shares for each standing Board committee on
which the Director serves as of the grant date, plus (iii) 7,500 shares of Stock
for each standing Board committee for which the Director serves as the
chairperson as of the grant date (which number of shares shall be subject to
adjustment in the manner provided in Section 9 of the Plan). For purposes of
this Plan, the term “standing Board committee” means the Audit Committee,
Compensation Committee, and Governance and Nominating Committee of the Board,
any Special committee created by the Board of Directors or any successor to such
committees. Nonqualified Stock Options shall be automatically granted to
Directors under the Plan only for so long as the Plan remains in effect and a
sufficient number of Shares are available hereunder for the granting of such
Options.

(3) The exercise price per Share for a Non-Qualified Stock Option granted to a
Director under the Plan shall be equal to 100% of the Fair Market Value of a
share of Stock on the date of grant of such Option.

(4) Nonqualified Stock Options granted to Directors under the Plan are not
vested and cannot be exercised prior to the first anniversary of the date of
grant, and thereafter shall vest and may only be exercised with respect to
one-third of the Option shares on and after the first anniversary of the date of
grant, with respect to two-thirds of the Option shares on a cumulative basis on
and after the second anniversary of the date of grant, and with respect to all
of the Option shares on a cumulative basis on and after the third anniversary of
the date of grant. Notwithstanding the foregoing, such Options shall terminate
on the earlier often years after the date of grant; or ninety (90) calendar days
after the Director ceases to be a director of the Company for any reason, other
than as a result of the Director’s death, disability or retirement. In the case
the Director ceases to be a director of the Company as a result of death,

 

8



--------------------------------------------------------------------------------

retirement or disability, the Nonqualified Stock Options granted to Directors
under the Plan will termination at the end of the exercise period as specified
in the grant. For purposes hereof, “retirement” shall mean the Director
terminates at a time when the director’s combined age and years of service (as
an employee and director) equal at least sixty (60) (subject to Age and Service
Guidelines set forth below).

(g) The Age and Service Guidelines are: the Director must have a minimum of
three (3) years of combined service as a director or employee; and (b) the
Director must have attained a minimum age of fifty-five (55) years during the
year of termination. For clarification, Non-qualified Stock Options granted to
Directors will continue to be exercisable and will continue to vest until the
Option is terminated hereunder.

 

Section 5. STOCK AND OTHER STOCK-BASED AND COMBINATION AWARDS

(a) Grants of Other Stock-Based Awards. The Administrator, at any time and from
time to time while the Plan is in effect, may grant Other Stock-Based Awards to
such Employees or other eligible individuals as it may select. Such Plan Awards
pursuant to which Stock is or may in the future be acquired, or Plan Awards
valued or determined in whole or part by reference to or otherwise based on
Stock, may include, but are not limited to, awards of restricted Stock or Plan
Awards denominated in the form of “stock units”, grants of so-called “phantom
stock” and options containing terms or provisions differing in whole or in part
from Options granted pursuant to Section 4 of the Plan. Other Stock-Based Awards
may be granted either alone, in addition to, in tandem with or as an alternative
to any other kind of Plan Award, grant or benefit granted under the Plan or
under any other employee plan of the Company or Subsidiary, including a plan of
any acquired entity. Each Other Stock-Based Award shall be evidenced by an award
agreement in such form as the Administrator may determine.

(b) Terms and Conditions. Subject to the provisions of the Plan, the
Administrator shall have the authority to determine the time or times at which
Other Stock-Based Awards shall be made, the number of shares of Stock or stock
units and the like to be granted or covered pursuant to such Plan Awards
(subject to the provisions of Section 3 of the Plan) and all other terms and
conditions of such Plan Awards, including, but not limited to, whether such Plan
Awards shall be subject to the attainment of Performance Goals, and whether such
Plan Awards shall be payable or paid in cash, Stock or otherwise.

(c) Consideration for Other Stock-Based Awards. In the discretion of the
Administrator, any Other Stock-Based Award may be granted as a Stock bonus for
no consideration other than services rendered.

 

9



--------------------------------------------------------------------------------

(d) Dividend Equivalents on Plan Awards.

(1) The Administrator may determine that a Participant to whom an Other
Stock-Based Award is granted shall be entitled to receive payment of the same
amount of cash that such Participant would have received as cash dividends if,
on each record date during the performance or restriction period relating to
such Plan Award, such Participant had been the holder of record of a number of
shares of Stock subject to the Award (as adjusted pursuant to Section 9 of the
Plan). Any such payment may be made at the same time as a dividend is paid or
may be deferred until such later date as is determined by the Administrator in
its sole discretion. Such cash payments are hereinafter called “dividend
equivalents”.

(2) Notwithstanding the provisions of subsection (d)(1) of this Section 5, the
Administrator may determine that, in lieu of receiving all or any portion of any
such dividend equivalent in cash, a Participant shall receive an award of whole
shares of Stock having a Fair Market Value approximately equal to the portion of
such dividend equivalent that was not paid in cash. Certificates for shares of
Stock so awarded may be issued as of the payment date for the related cash
dividend or may be deferred until a later date, and the shares of Stock covered
thereby may be subject to the terms and conditions of the Plan Award to which it
relates (including but not limited to the attainment of any Performance Goals)
and the terms and conditions of the Plan, all as determined by the Administrator
in its sole discretion.

 

Section 6. AWARDS TO PARTICIPANTS OUTSIDE OF THE UNITED STATES

In order to facilitate the granting of Plan Awards to Participants who are
foreign nationals or who reside or work outside of the United States of America,
the Administrator may provide for such special terms and conditions, including
without limitation substitutes for Plan Awards, as the Administrator may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Such substitutes for Plan Awards may include a requirement
that the Participant receive cash, in such amount as the Administrator may
determine in its sole discretion, in lieu of any Plan Award or share of Stock
that would otherwise have been granted to or delivered to such Participant under
the Plan. The Administrator may approve any supplements to, or amendments,
restatements or alternative versions of the Plan as it may consider necessary or
appropriate for purposes of this Section 6 without thereby affecting the terms
of the Plan as in effect for any other purpose, and the Secretary or other
appropriate officer of the Company may certify any such documents as having been
approved and adopted pursuant to properly delegated authority; provided,
however, that no such supplements, amendments, restatements or alternative
versions shall include any provision that is inconsistent with the terms of the
Plan as then in effect. Participants subject to the laws of a foreign
jurisdiction may request copies of, or the right to view, any materials that are
required to be provided by the Company pursuant to the laws of such
jurisdiction.

 

10



--------------------------------------------------------------------------------

 

Section 7. PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON

(a) Issuance of Shares. Certificates for shares of Stock issuable pursuant to a
Plan Award shall be issued to and registered in the name of the Participant who
received such Award. The Administrator may require that such certificates bear
such restrictive legend as the Administrator may specify and be held by the
Company in escrow or otherwise pursuant to any form of agreement or instrument
that the Administrator may specify. If the Administrator has determined that
deferred dividend equivalents shall be payable to a Participant with respect to
any Plan Award pursuant to Section 5(d) of the Plan, then concurrently with the
issuance of such certificates, the Company shall deliver to such Participant a
cash payment or additional shares of Stock in settlement of such dividend
equivalents.

(b) Substitution of Shares. Notwithstanding the provisions of this subsection
(b) or any other provision of the Plan, the Administrator may specify that a
Participant’s Plan Award shall not be represented by certificates for shares of
Stock but shall be represented by rights approximately equivalent (as determined
by the Administrator) to the rights that such Participant would have received if
certificates for shares of Stock had been issued in the name of such Participant
in accordance with subsection (a) of this Section 7 (such rights being called
“Stock Equivalents”). Subject to the provisions of Section 9 of the Plan and the
other terms and provisions of the Plan, if the Administrator shall so determine,
each Participant who holds Stock Equivalents shall be entitled to receive the
same amount of cash that such Participant would have received as dividends if
certificates for shares of Stock had been issued in the name of such Participant
pursuant to subsection (a) of this Section 7 covering the number of shares equal
to the number of shares to which such Stock Equivalents relate. Notwithstanding
any other provision of the Plan to the contrary, the Stock Equivalents may, at
the option of the Administrator, be converted into an equivalent number of
shares of Stock or, upon the expiration of any restriction period imposed on
such Stock Equivalents, into cash, under such circumstances and in such manner
as the Administrator may determine.

(c) Cooperation. Anything contained in the Plan to the contrary notwithstanding,
if the employment of any Participant shall terminate, for any reason other than
death, while any Plan Award granted to such Participant is outstanding
hereunder, and such Participant has not yet received the Stock covered by such
Plan Award or otherwise received the full benefit of such Plan Award, such
Participant, if otherwise entitled thereto, shall receive such Stock or benefit
only if, during the entire period from the date of such Participant’s
termination to the date of such receipt, such Participant shall have made
himself or herself available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to, and otherwise
cooperate with the Company; provided, however, that the failure to comply with
such condition may at any time (whether before, at the time of or subsequent to
termination of employment) be waived by the Administrator upon its determination
that in its sole judgment there shall not have been and will not be any such
substantial adverse effect.

 

11



--------------------------------------------------------------------------------

(d) Tax and Other Withholding. Prior to any distribution of cash, Stock or any
other benefit available under a Plan Award (including payments under
Section 5(d) and Section 7(b) of the Plan) to any Participant, appropriate
arrangements (consistent with the Plan and any rules adopted hereunder) shall be
made for the payment of any taxes and other amounts required to be withheld by
federal, state or local law.

(e) Substitution. The Administrator, in its sole discretion, may substitute a
Plan Award for another outstanding Plan Award or Plan Awards of the same or
different type, so long as the substituted Plan Award is substantially
equivalent in value to the outstanding Award for which the substitution is being
made.

 

Section 8. NON-TRANSFERABILITY OF PLAN AWARDS

(a) Restrictions on Transfer of Awards. Plan Awards shall not be assignable or
transferable by the Participant other than by will or by the laws of descent and
distribution except that the Participant may, with the consent of the
Administrator, transfer, without consideration, Plan Awards that do not
constitute Incentive Stock Options to the Participant’s children, stepchildren,
grandchildren, parent(s), stepparent(s), grandparent(s), spouse, sibling(s),
mother-in-law, father-in-law, son(s)-in-law, daughter(s)-in-law,
brother(s)-in-law or sister(s)-in-law, and to persons with whom the Participant
has an adoptive relationship, (or to one or more trusts for the benefit of any
such family members or to one or more partnerships in which any such family
members are the only partners).

(b) Attachment and Levy. No Plan Award shall be subject, in whole or in part, to
attachment, execution or levy of any kind, and any purported transfer in
violation hereof shall be null and void. Without limiting the generality of the
foregoing, no domestic relations order purporting to authorize a transfer of a
Plan Award, or to grant to any person other than the Participant the authority
to exercise or otherwise act with respect to a Plan Award, shall be recognized
as valid.

 

Section 9. ADJUSTMENTS TO AWARDS

In the event that the Administrator shall determine that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Stock or other securities of the Company, issuance of warrants or other
rights to purchase Stock or other securities of the Company, or other similar
corporate transaction or event affects the Stock such that an adjustment is
determined by the Administrator to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Administrator may, in such manner as it may
deem equitable, adjust any or all of (i) the number and type of Stock subject to
the Plan and which thereafter may be made the subject of Awards under the Plan,
(ii) the number and type of Stock subject to outstanding Awards, and (iii) the
grant, purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; provided, however, in each case, that with respect to Awards of Incentive

 

12



--------------------------------------------------------------------------------

Stock Options no such adjustment shall be authorized to the extent that such
authority would cause the Plan to violate Section 422(b) of the Code (or any
successor provision thereto); and provided further that the number of shares of
Stock subject to any Award payable or denominated in Stock shall always be a
whole number. Notwithstanding the foregoing, Nonqualified Stock Options subject
to grant or previously granted to Non-Employee Directors under Section 4(f) of
the Plan at the time of any event described in the preceding sentence shall be
subject to only such adjustments as shall be necessary to maintain the relative
proportionate interest represented thereby immediately prior to any such event
and to preserve, without exceeding, the value of such Options.

 

Section 10. UNFUNDED STATUS OF THE PLAN

Unless otherwise determined by the Administrator, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant, any Non-Employee Director, or other Person. To the
extent any Person holds any right by virtue of a grant under the Plan, such
right (unless otherwise determined by the Administrator) shall be no greater
than the right of an unsecured general creditor of the Company.

 

Section 11. RIGHTS AS A STOCKHOLDER

A Participant shall not have any rights as a stockholder with respect to any
share covered by any Plan Award until such Participant shall have become the
holder of record of such share.

 

Section 12. TERM, AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN AND
AGREEMENTS

(a) Term. Unless the Plan is terminated earlier pursuant to subsection (b) of
this Section 12, no Incentive Stock Options may be granted under the Plan after
ten (10) years from the earlier of the date the Plan is adopted by the Board or
the date the Plan is duly approved by the shareholders of the Company.

(b) Amendment, Modification and Termination of Plan. The Board may, at any time,
amend or modify the Plan or any outstanding Plan Award, including without
limitation, to authorize the Administrator to make Plan Awards payable in other
securities or other forms of property of a kind to be determined by the
Administrator, and such other amendments as may be necessary or desirable to
implement such Plan Awards, and may terminate the Plan or any provision thereof;
provided, however, that no amendment shall be made without the approval of the
stockholders of the Company if such approval would be required by the Code.
Subject to the provisions of subsection (c) of this Section 12, the
Administrator may, at any time and from time to time, amend or modify any
outstanding Plan Award to the extent not inconsistent with the terms of the
Plan.

 

13



--------------------------------------------------------------------------------

(c) Limitation. Subject to the provisions of subsection (e) of this Section 12,
no amendment to or termination of the Plan or any provision hereof, and no
amendment or cancellation of any outstanding Plan Award, by the Board, the
Administrator or the stockholders of the Company, shall, without the written
consent of the affected Participant, adversely affect any outstanding Plan
Award.

(d) Survival. The Administrator’s authority to act with respect to any
outstanding Plan Award and the Board’s authority to amend the Plan shall survive
termination of the Plan.

(e) Amendment for Changes in Law. Notwithstanding the foregoing provisions, the
Board and Administrator shall have the authority to amend outstanding Plan
Awards and the Plan to take into account changes in law and tax and accounting
rules as well as other developments, and to grant Plan Awards that qualify for
beneficial treatment under such rules, without stockholder approval (unless
otherwise required by law or the applicable rules of any securities exchange on
which the Stock is then traded) and without Participant consent.

 

Section 13. INDEMNIFICATION AND EXCULPATION

(a) Indemnification. Each person who is or shall have been a member of the Board
and the Administrator shall be indemnified and held harmless by the Company
against and from any and all loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
or become a party or in which such person may be or become involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof (with the Company’s
written approval) or paid by such person in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment in favor of the Company based
upon a finding of such person’s lack of good faith; subject, however, to the
condition that, upon the institution of any claim, action, suit or proceeding
against such person, such person shall in writing give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s behalf. The foregoing
right of indemnification shall not be exclusive of any other right to which such
person may be entitled as a matter of law or otherwise, or any power that the
Company may have to indemnify or hold such person harmless.

(b) Exculpation. Each member of the Board and the Administrator, and each
officer and employee of the Company, shall be fully justified in relying or
acting in good faith upon any information furnished in connection with the
administration of the Plan by any appropriate person or persons other than such
person. In no event shall any person who is or shall have been a member of the
Board, or the Administrator, or an officer or employee of the Company, be held
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for any action (including the
furnishing of information) taken or any failure to act, if in good faith.

 

14



--------------------------------------------------------------------------------

 

Section 14. EXPENSES OF PLAN

The entire expense of offering and administering the Plan shall be borne by the
Company and its participating Subsidiaries; provided, that the costs and
expenses associated with the redemption or exercise of any Plan Award, including
but not limited to commissions charged by any agent of the Company, may be
charged to the Participants.

 

Section 15. FINALITY OF DETERMINATIONS

Each determination, interpretation, or other action made or taken pursuant to
the provisions of the Plan by the Board or the Administrator shall be final and
shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its Subsidiaries, the
stockholders, the Administrator, the directors, officers, and employees of the
Company and its Subsidiaries, the Participants, and their respective successors
in interest.

 

Section 16. NO RIGHTS TO CONTINUED EMPLOYMENT OR TO PLAN AWARD

(a) No Right to Employment. Nothing contained in this Plan, or in any booklet or
document describing or referring to the Plan, shall be deemed to confer on any
Participant the right to continue as an employee of the Company or any
Subsidiary, whether for the duration of any performance period, restriction
period, or vesting period under a Plan Award, or otherwise, or affect the right
of the Company or Subsidiary to terminate the employment of any Participant for
any reason.

(b) No Right to Award. No Employee or other person shall have any claim or right
to be granted a Plan Award under the Plan. Receipt of an Award under the Plan
shall not give a Participant or any other person any right to receive any other
Plan Award under the Plan. A Participant shall have no rights in any Plan Award,
except as set forth herein and in the applicable award agreement.

 

Section 17. GOVERNING LAW AND CONSTRUCTION

The Plan and all actions taken hereunder shall be governed by, and the Plan
shall be construed in accordance with, the laws of the State of Florida without
regard to principles of conflict of laws. Titles and headings to Sections are
for purposes of reference only, and shall in no way limit, define or otherwise
affect the meaning or interpretation of the Plan.

 

15